ON REHEARING.
Seevers, J.
Upon the petition of the appellants a rehearing was granted, on the ground that no time had been given *386the defendants to redeem, although this had been done below. The reason for the failure to refer to that portion of the decree' need not be stated.
Counsel for the appellants have in the petition criticised all, or nearly all, the grounds upon which the conclusion is based in the opinion, and they have been re-examined. In relation thereto we only deem it necessary to say that we are satisfied therewith. We think, however, the defendants should have ninety days from the filing of this opinion to redeem, and it is so ordered.